                 Case:21-12072-JGR Doc#:7 Filed:04/21/21                                           Entered:04/21/21 16:35:20 Page1 of 2


 Fill in this information to identify the case:
 Debtor name The Lost Cajun Enterprises, LLC
 United States Bankruptcy Court for the: DISTRICT OF COLORADO                                                                                     Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Solutions                                              Supplier                                                                                                 $14,839.62
 for Business
 8479 Solutions
 Center
 Chicago, IL
 60677-8004
 FirstBank – Summit                                              Paycheck                                                                                                 $88,340.00
 County                                                          Protection
 12345 W. Colfax Ave                                             Program (PPP)
 Lakewood, CO                                                    loan
 80215
 FirstBank – Summit                                              Paycheck                                                                                                 $85,000.00
 County                                                          Protection
 12345 W. Colfax Ave                                             Program (PPP)
 Lakewood, CO                                                    Loan
 80215
 FranConnect                                                     Supplier                                                                                                   $7,500.00
 13865 Sunrise
 Valley Dr.
 Suite 150
 Herndon, VA 20171
 Jamie Web                                                       wages                                                                                                     Unknown
 1228 14th St.
 Argyle, TX 76226
 Joe Koen                                                        wages                                                                                                     Unknown
 8520 Essex St. Unit
 B
 Denver, CO 80229
 Jonathan Espey                                                  Buy-Sell                                                                                               $651,000.00
 c/o D. Christopher                                              Agreement of
 Carson, Esq.                                                    Membership
 Burr & Forman LLP                                               Interests
 420 N. 20th St., Suite
 3400
 Birmingham, AL
 35203



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case:21-12072-JGR Doc#:7 Filed:04/21/21                                           Entered:04/21/21 16:35:20 Page2 of 2



 Debtor    The Lost Cajun Enterprises, LLC                                                                    Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 LEAF Capital                                                    Savin MP C2004ex                                                                                           $8,263.03
 Funding, LLC                                                    Copier System
 1720A Crete St.
 Moberly, MO 65270
 Richard Berns                                                   wages                                                                                                     Unknown
 3525 W Erie St.
 Chandler, AZ 85226
 U.S. Small Business                                             All tangible and                                   $150,000.00                        $0.00            $150,000.00
 Administration                                                  intangible
 Office of Disaster                                              personal property.
 Assistance
 14925 Kingsport Rd
 Fort Worth, TX
 76155




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
